Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 1 of 33 PageID #: 3097




                  IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

   VOLTERRA SEMICONDUCTOR LLC, )
                               )
           Plaintiff,          )
                               )
     v.                        ) C.A. No. 19-2240-CFC-SRF
                               )
   MONOLITHIC POWER SYSTEMS,   ) JURY TRIAL DEMANDED
   INC.,                       )
                               )
           Defendant.          )


       BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                 THE SECOND AMENDED COMPLAINT
                                          Karen E. Keller (No. 4489)
  OF COUNSEL:                             Andrew E. Russell (No. 5382)
  Bob Steinberg                           Nathan R. Hoeschen (No. 6232)
  Matthew J. Moore                        SHAW KELLER LLP
  LATHAM & WATKINS LLP                    I.M. Pei Building
  555 Eleventh Street, NW, Suite 1000     1105 North Market Street, 12th Floor
  Washington, DC 20004                    Wilmington, DE 19801
  (202) 637-2200                          (302) 298-0700
  bob.steinberg@lw.com                    kkeller@shawkeller.com
  matthew.moore@lw.com                    arussell@shawkeller.com
                                          nhoeschen@shawkeller.com
  Lionel M. Lavenue                       Attorneys for Defendant
  FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
  1875 Explorer Street
  Suite 800
  Reston, VA 20190-6023
  (571) 203-2750
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 2 of 33 PageID #: 3098




  R. Benjamin Cassady
  FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
  901 New York Avenue, NW
  Washington, DC 20001-4413
  (202) 408-4000

  Dated: October 9, 2020
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 3 of 33 PageID #: 3099




                                        TABLE OF CONTENTS
                                                                                                                  Page
  I.     NATURE AND STAGE OF PROCEEDINGS...............................................1
  II.    SUMMARY OF THE ARGUMENT ..............................................................2

  III.   STATEMENT OF FACTS ..............................................................................4

         A.       The Asserted Patents .............................................................................4

         B.       Volterra’s Complaints ...........................................................................4
         C.       Volterra’s Direct Infringement Allegations ..........................................5
         D.       Volterra’s Indirect Infringement Allegations ........................................6

  IV.    LEGAL STANDARDS .................................................................................10

         A.       Motion to Dismiss ...............................................................................10
  V.     ARGUMENT .................................................................................................12

         A.       Volterra’s Direct Infringement Allegations Should be
                  Dismissed ............................................................................................12

         B.       Volterra’s Indirect Infringement Allegations Should Be
                  Dismissed ............................................................................................20

  VI.    CONCLUSION..............................................................................................27




                                                            i
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 4 of 33 PageID #: 3100




                                         TABLE OF AUTHORITIES

                                                                                                            Page(s)

                                                      CASES
  Ashcroft v. Iqbal,
     556 U.S. 662 (2009) ......................................................................................10, 11
  Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP,
     616 F.3d 1249 (Fed. Cir. 2010) ..........................................................................15
  Bell Atl. Corp. v. Twombly,
     550 U.S. 544 (2007) ............................................................................................10
  In re Bill of Lading Transmission & Processing Sys. Patent Litig.,
      681 F.3d 1323 (Fed. Cir. 2012) ..........................................................................12

  DIFF Scale Operation Research, LLC v. MaxLinear, Inc.,
    2020 WL 2220031 (D. Del. May 7, 2020) .........................................................13
  DSU Med. Corp. v. JMS Co.,
    471 F.3d 1293 (Fed. Cir. 2006) ..........................................................................11

  Dynamic Data Techs., LLC v. Amlogic Holdings Ltd.,
    2020 WL 4365809 (D. Del. July 30, 2020) ........................................................11

  E.I. Du Pont de Nemours & Co. v. Heraeus Holding GmbH,
     2012 WL 4511258 (D. Del. Sept. 28, 2012).......................................................25

  EON Corp. IP Holdings LLC v. FLO TV Inc.,
    802 F. Supp. 2d 527 (D. Del. 2011)..............................................................23, 24

  Execware, LLC v. Staples, Inc.,
     2012 WL 6138340 (D. Del. Dec. 10, 2012) .......................................................21

  Fluidigm Corp. v. IONpath, Inc.,
     2020 WL 408988 (N.D. Cal. Jan. 24, 2020) .......................................................24

  Midwest Energy Emissions Corp. v. Vistra Energy Corp.,
    2020 WL 3316056 (D. Del. June 18, 2020) .......................................................23
  MONEC Holding AG v. Motorola Mobility, Inc.,
    897 F. Supp. 2d 225 (D. Del. 2012)....................................................................11

                                                           ii
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 5 of 33 PageID #: 3101




  Pragmatus AV, LLC v. Yahoo! Inc.,
     2012 WL 6044793 (D. Del. Nov. 13, 2012) .......................................................26

  ReefEdge Networks, LLC v. Juniper Networks, Inc.,
     29 F. Supp. 3d 455 (D. Del. 2014)......................................................................23

  Varian Med. Sys., Inc. v. Elekta AB,
    2016 WL 3748772 (D. Del. July 12, 2016) ........................................................21

  VLSI Tech. LLC v. Intel Corp.,
    2019 WL 1349468 (D. Del. Mar. 26, 2019) .................................................11, 22

                                                       RULES
  Fed. R. Civ. P. 12(b)(6)..............................................................................................2




                                                           iii
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 6 of 33 PageID #: 3102




   I.     NATURE AND STAGE OF PROCEEDINGS
        In December 2019, Plaintiff Volterra Semiconductor LLC (“Volterra”) filed

  its original Complaint against Defendant Monolithic Power Systems, Inc. (“MPS”)

  for alleged infringement of U.S. Patent Nos. 6,362,986 (“the ’986 patent”),

  7,525,408 (“the ’408 patent”), and 7,772,955 (“the ’955 patent”) (collectively, the

  “Asserted Patents”). D.I. 1. Volterra then filed the First Amended Complaint

  (“FAC”), deleting instances of “information and belief” but failing to identify any

  new factual support for its infringement allegations. D.I. 11. Though the FAC

  broadly named all MPS DC-to-DC converters as the “Accused Products,” all of

  Volterra’s allegations were limited to a single product demonstrated at a 2019 trade

  show. D.I. 11 ¶18.

        In April 2020, MPS filed a motion to dismiss the FAC for failure to state a

  claim, D.I. 15, and a separate motion to disqualify Fish & Richardson (“Fish”) as

  Volterra’s counsel based on Fish’s prior representation of MPS involving DC-to-

  DC power converters that were broadly accused in the FAC. D.I. 17. MPS also

  moved to strike the portion of the FAC that accused all MPS DC-to-DC converters,

  since Volterra’s allegations were limited to the 48V-1V Power Solution. D.I. 37.

  During the recent scheduling conference with the Court, the parties agreed that

  MPS would withdraw its pending disqualification motion as long as Volterra

  agreed to narrow the scope of the Accused Products to be the 48V-1V Power



                                           1
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 7 of 33 PageID #: 3103




  Solution (“48V-1V”) and “substantially similar” products. Scheduling Conf. Tr.

  (Exhibit A) at 14:9-16:24; 28:7-17; 34:14-35:9. Though Fish initially sought to

  obtain discovery on the general category of “couple inductor based DC-to-DC

  converters,” the parties ultimately settled on a much narrower definition of

  Accused Products. Id. at 7:14-8:9 (emphasis added). Fish agreed that

  “substantially similar” products would only allow Volterra to seek discovery on

  MPS products with the “same architecture” and “same design” as the accused

  48V-1V but might be offered under “different names.” Id. at 14:9-16:2.

         After this Scheduling Conference, Volterra filed its Second Amended

  Complaint (“SAC”). D.I. 74 (Redacted). Per party agreement, the SAC narrowed

  the scope of the Accused Products to be the “48V-1V Power Solution” and “other

  substantially similar products.” Id. ¶18. The SAC added new allegations related to

  its indirect infringement claims, but it did not amend any of the allegations specific

  to its direct infringement claims.

   II.    SUMMARY OF THE ARGUMENT

         The SAC should be dismissed under Fed. R. Civ. P. 12(b)(6) because none

  of Volterra’s direct or indirect infringement claims are adequately pleaded.

         Regarding direct infringement, Volterra does not allege enough facts for the

  Court to reasonably infer that the detailed structural and operational claim

  limitations of the Asserted Patents are met. Volterra asserts that the accused



                                            2
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 8 of 33 PageID #: 3104




  48V-1V satisfies these limitations based on two sources of information: (1) a high

  level drawing, and (2) a picture of a circuit board from two short YouTube videos.

  Id. ¶30. But these pictures only show limited information about the overall

  dimensions and placement of the components, and nothing about their internal

  connections and structures. And Volterra cannot rely on its own annotations of

  these drawings as facts supporting that the claimed structural and operational

  elements are met. Id. ¶¶30, 32, 34, 36, 38, 50-54, 56, 68-70, 72, 74, 76, 79-82, 84,

  86, 88, 90, 92, 94-100, 102, 104, 106, 108, 110.

        Volterra’s indirect infringement claims should also be dismissed because the

  SAC fails to sufficiently allege: (1) any direct infringement by a third party that

  can support an allegation of indirect infringement, (2) MPS’s pre-suit knowledge

  of the Asserted Patents needed to maintain its indirect infringement claims, and (3)

  additional elements required to plead inducement and contributory infringement,

  including specific intent to cause others to infringe or that any MPS component is

  especially made or adapted for use in an infringement and not suitable for

  substantial non-infringing use. Any of the above three reasons is independently

  sufficient to warrant dismissal of the indirect infringement claims.




                                            3
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 9 of 33 PageID #: 3105




   III.    STATEMENT OF FACTS

          A.    The Asserted Patents
          For the ’986 patent, Volterra alleges that MPS infringes independent claim

  17 and its dependent claims 18, 20-21, and 23. D.I. 74 ¶26. For the ’408 patent,

  Volterra alleges that MPS infringes independent claim 14 and its dependent claim

  20. Id. ¶48. For the ’955 patent, Volterra alleges that MPS infringes independent

  claims 12 and its dependent claims 13-15, independent claim 16 and its dependent

  claims 17-21, and independent claim 23 and its dependent claims 22-28. Id. ¶62.

  Each of these claims recites detailed structural and operational limitations related

  to a specific type of DC-to-DC converter.

          B.    Volterra’s Complaints
          Volterra original Complaint, D.I. 1, relied almost entirely on “information

  and belief” to support its infringement allegations. After MPS pointed out

  deficiencies in this Complaint, Volterra filed its FAC. But the FAC did not add

  any new facts. All it did was remove “information and belief” statements and add

  new claims. MPS advised Volterra that the FAC did not cure the deficiencies of its

  original Complaint and requested that it be dismissed. Volterra did not. Instead it

  filed its SAC, adding new allegations to bolster its indirect infringement claims,

  while leaving its previous direct infringement allegations unchanged. As in

  previous versions, Volterra’s SAC relies entirely on two short YouTube videos that

  discuss the high-level features of the 48V-1V at a 2019 trade show. Id. ¶¶26-38,

                                             4
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 10 of 33 PageID #: 3106




  48-56, 66-110. The videos include an annotated drawing and a picture of a portion

  of a circuit board in the 48V-1V. Id. ¶¶30, 32, 34, 36, 38, 50-54, 56, 68-70, 72, 74,

  76, 79-82, 84, 86, 88, 90, 92, 94-100, 102, 104, 106, 108, 110. But neither the

  drawing nor the partial circuit board picture illustrate the internal structures and

  connections that are specifically claimed in the Asserted Patents.

        C.     Volterra’s Direct Infringement Allegations

        Volterra’s direct infringement allegations all revolve around the structure

  and operation of a single 48V-1V product discussed at the APEC 2019 conference.

  Volterra’s only factual support for its allegations regarding how this controller

  works comes from the annotated drawing and picture of the circuit board from two

  short YouTube videos. As reproduced below, the unannotated version of the

  drawing shows what information is actually conveyed. Id.




                                             5
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 11 of 33 PageID #: 3107




  The above drawing Volterra relies on is a layout. But this layout is not a technical

  specification or circuit diagram, and it does not illustrate how a circuit is

  constructed. It does not provide any details about the internal structure or circuit

  connections of the components indicated.

        D.     Volterra’s Indirect Infringement Allegations
               1.     Alleged Knowledge of Asserted Patents

        In the original Complaint and FAC, Volterra failed to allege any facts that

  MPS had pre-suit knowledge of the Asserted Patents. After the Court noted that

  the original Complaint could not serve as the sole basis for pleading the requisite

  knowledge for indirect infringement, Ex. A at 19:19-23:21, Volterra filed another

  amended complaint (the SAC) in an attempt to cure this deficiency. In particular,


                                             6
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 12 of 33 PageID #: 3108




  the SAC alleges that MPS had pre-suit discussions with potential customers about

  Volterra’s patents related to “coupled inductor based voltage converters.” D.I. 74

  ¶¶23(a-c), 45(a-c), 63(a-c). But Volterra does not allege that MPS discussed any

  of the specific Asserted Patents with potential customers. Nor does Volterra allege

  that MPS discussed any patents related to—in the same patent family as—the

  Asserted Patents with potential customers.

        The SAC also newly alleges that two MPS employees, Jinghai Zhou and

  Yan Dong, had pre-suit awareness of the Asserted Patents based on a couple of

  citations in a long list of references included in their graduate dissertations from

  over a decade ago (and at a time prior to their employment with MPS). For

  example, the SAC alleges:

            • Jinghai Zhou listed the ’986 patent, but no other Asserted Patents, as
              one of 136 references cited in his 2005 dissertation. Id. ¶23(d).1

            • Yan Dong listed three papers published by one of the named inventors
              of the Asserted Patents out of 90 references cited in his 2009
              dissertation. Id. ¶¶23(d), 45(d), 63(d). 2




  1
    The SAC discusses “Mr. Zhou’s April 22, 2005 Dissertation, entitled ‘High
  Frequency,
  2
             High Current Density Voltage Regulators.’” Id.
    The SAC discusses “Mr. Dong’s Dissertation, entitled ‘Investigation of
  Multiphase Coupled-Inductor Buck Converters in Point-of-Load Applications.’”
  Id.

                                             7
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 13 of 33 PageID #: 3109




  These citations were made before either individual began working at MPS, and

  well over a decade before MPS’s alleged infringing conduct began (e.g.,

  demonstration at the 2019 trade show).

               2.    Allegations of Inducement
        The SAC alleges various theories of inducement. First, the SAC alleges that

  MPS’s marketing materials, videos, and trade show demonstration of the accused

  48V-1V generally “encourage” infringing activity. Id. ¶¶24(a), 46(a), 64(a). But

  Volterra alleges no facts about the existence of any third party who actually

  purchased the 48V-1V or used it in an infringing manner.

        Second, the SAC alleges that MPS’s technical documentation about two

  MPS controllers (MP2888A, MP2965) encourages its “customers” to engage in

  infringing activity. Id. ¶¶24(b-c), 46(b-c), 64(b-c). But the MP2888A and

  MP2965 controllers are not Accused Products. Nor does Volterra allege that these

  controllers infringe the Asserted Patents in any way.

        Third, the SAC alleges that MPS generally “coordinates with suppliers” to

  manufacture the coupled inductors included in the Accused Products. Id. ¶¶24(d),

  46(d), 64(d). But Volterra alleges no specifics about how this “coordinat[ion] with

  suppliers” encourages infringement.

        Fourth, the SAC also makes generic allegations of inducement based “on

  information and belief.” For example, “on information an belief,” Volterra alleges



                                           8
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 14 of 33 PageID #: 3110




  that MPS provides support to generic “customers” to facilitate “infringing testing,

  marketing, importation, and sales activity.” Id. ¶¶24(e), 46(e), 64(e). “[O]n

  information and belief,” Volterra also alleges that MPS provides its “customers,

  distributors, and suppliers” with Accused Products so that they may be “used, sold,

  offered for sale, and/or imported into the United States” by these generic third

  parties. Id. ¶¶24(f), 46(f), 64(f). Volterra pleads no facts to support that MPS had

  any specific intent to cause infringement by performing these alleged acts of

  inducement.

                3.   Allegations of Contributory Infringement

        Under a contributory infringement theory, the SAC alleges that MPS

  “contributes to its customer’s infringement” by manufacturing two MPS

  controllers (MP2888A, MP2965) that can operate in “Couple Inductor Mode.”

  Id. ¶¶25(a), 47(a), 65(a). But as discussed above, neither controller is an Accused

  Product or alleged to infringe the Asserted Patents in any way. Critically, Volterra

  alleges no facts to show that these controllers are especially adapted for use in an

  infringement or that they are unsuitable for substantial non-infringing use. To the

  contrary, as the SAC itself shows, the same portions of the datasheets that Volterra

  relies on to support couple inductor mode also show how this same mode can be

  “disable[d].” Id. ¶24(b) (emphases added below).




                                            9
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 15 of 33 PageID #: 3111




    IV.    LEGAL STANDARDS
          A.    Motion to Dismiss
          To state a patent claim of direct or indirect infringement upon which relief

  can be granted, the “complaint must contain sufficient factual matter, accepted as

  true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007)). A claim is plausible on its face if it contains sufficient facts to support a

  “reasonable inference” of liability. Id. If the pleaded facts “do not permit the court

  to infer more than the mere possibility of misconduct,” dismissal is warranted. Id.



                                              10
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 16 of 33 PageID #: 3112




  at 679. “Where a complaint pleads facts that are ‘merely consistent with’ a

  defendant’s liability, it ‘stops short of the line between possibility and plausibility

  of entitlement to relief.’” Id. at 678.

         To adequately plead indirect infringement, plaintiff must allege sufficient

  facts for the Court to infer that the defendant “had knowledge of the plaintiff’s

  patents and that [its] products infringed on those patents.” MONEC Holding AG v.

  Motorola Mobility, Inc., 897 F. Supp. 2d 225, 229 (D. Del. 2012). This knowledge

  prong requires pleading either “actual knowledge [of the patents-in-suit] or willful

  blindness.” Id. “[T]he complaint itself cannot serve as the basis for a defendant’s

  actionable knowledge” for purposes of indirect infringement. VLSI Tech. LLC v.

  Intel Corp., 2019 WL 1349468, at *2 (D. Del. Mar. 26, 2019).

         Indirect infringement includes inducement and contributory infringement.

  To adequately plead inducement, the complaint must additionally plead facts

  plausibly showing that the accused infringer (1) “specifically intended another

  party to infringe the patent” and (2) “knew that the other party’s acts constituted

  infringement.” Dynamic Data Techs., LLC v. Amlogic Holdings Ltd., 2020 WL

  4365809, at *2 (D. Del. July 30, 2020). To plead inducement, the complaint must

  allege “culpable conduct, directed to encouraging infringement, not merely that the

  inducer had knowledge of the direct infringer’s activities.” DSU Med. Corp. v.

  JMS Co., 471 F.3d 1293, 1306 (Fed. Cir. 2006) (en banc in relevant part).


                                             11
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 17 of 33 PageID #: 3113




         To adequately plead an allegation of contributory infringement, the

  complaint must additionally allege facts to plausibly show that the accused

  infringer “knew that its components were especially made or especially adapted for

  use in an infringement” and “that the components sold or offered for sale have no

  substantial non-infringing uses.” In re Bill of Lading Transmission & Processing

  Sys. Patent Litig., 681 F.3d 1323, 1338 (Fed. Cir. 2012).

    V.    ARGUMENT
         The SAC should be dismissed because both of Volterra’s direct and indirect

  infringement allegations are insufficiently pleaded.

         A.    Volterra’s Direct Infringement Allegations Should be Dismissed
         Volterra fails to identify any factual support to plead that the structural and

  operational limitations required by the Asserted Patents are met. D.I. 74 ¶¶26-38,

  48-56, 66-110. Volterra’s SAC (like its original Complaint and FAC) relies

  entirely on two YouTube videos that do not provide factual support for its

  allegations. Id. As a result, Volterra’s claims should be dismissed for failure to

  state a claim.

               1.     Volterra Fails to Sufficiently Plead Direct Infringement of
                      the ’986 Patent

         Volterra’s annotated drawing (reproduced below) fails to provide enough

  detail to allege that the 48V-1V “orient[s], in like direction, first and second




                                            12
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 18 of 33 PageID #: 3114




  windings about a common core to increase coupling between the windings,” as

  required by independent claim 17 of the ’986 patent. Id. ¶¶ 29-30.




        That the annotated drawing includes the phrase “coupled inductor” does not

  say anything about the orientation of the windings and certainly does not show any

  increased coupling. Id. For “complex” technologies, the SAC must allege more

  detail to allow a Court to infer that these specific structural and operational

  limitations are plausibly met. See DIFF Scale Operation Research, LLC v.

  MaxLinear, Inc., 2020 WL 2220031, at *1 n.2, *2 (D. Del. May 7, 2020).

        Because independent claim 17 is insufficiently pleaded, its dependent claims

  18, 20-21, and 23 should also be dismissed.




                                            13
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 19 of 33 PageID #: 3115




               2.    Volterra Fails to Sufficiently Plead Direct Infringement of
                     the ’408 Patent

        Volterra’s annotated drawings (reproduced below) likewise fail to provide

  enough detail to allege that the 48V-1V has “connecting magnetic elements,” with

  “each winding being wound about a respective connecting element and at least

  partially through at least one passageway,” as required by claim 14 of the ’408

  patent. D.I. 74 ¶¶51, 53.

        First, Volterra admits that the drawings (shown below) do not depict a

  “second connecting magnetic element” and simply makes the unsupported,

  conclusory assertion that it is “behind [a] first connecting magnetic element and

  second winding.” Id. ¶¶51, 53.




             Reproduced from SAC ¶¶51, 53 (highlighted circles added)




                                           14
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 20 of 33 PageID #: 3116




        Second, Volterra points to the same structure for the claimed “magnetic

  elements” and the claimed “connecting magnetic elements.” Id. The ’408 patent

  claims and discusses first and second “magnetic elements” and “connecting

  magnetic elements” as three different things – (1) “first” “magnetic element,” (2)

  “second” “magnetic element,” and (3) N “connecting magnetic elements.”

        In contrast, as shown in the drawings below, Volterra points to the same

  item in the same location for all three: the first and second “magnetic elements”

  and the “connecting magnetic elements.” Id.




             Reproduced from SAC ¶¶51, 53 (highlighted circles added)


  Volterra cannot point to the same thing to satisfy three different limitations in the

  claims. See Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249,

  1254 (Fed. Cir. 2010) (“Where a claim lists elements separately, ‘the clear

  implication of the claim language’ is that those elements are ‘distinct

  component[s]’ of the patented invention.”).




                                            15
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 21 of 33 PageID #: 3117




        Because independent claim 14 is insufficiently pleaded, its dependent claim

  20 should be dismissed too.

               3.     Volterra Fails to Sufficiently Plead Direct Infringement of
                      the ’955 Patent

        Volterra’s annotated drawing also fails to provide enough detail to allege

  that the 48V-1V includes “the cross-sectional area of the passageway between the

  windings being at least 50% free of magnetic material,” as required by claims 12

  and 16 of the ’955 patent. Volterra baldly asserts that the drawing “indicates the

  use of coupled inductors to convert an intermediate input voltage to an output

  voltage of 1 volt, and the use of coupled inductors in the demonstrated power

  converter indicates that the cross-sectional area of the passageway between the

  windings is at least 50% free of magnetic material.” D.I. 74 ¶¶70, 81. But nothing

  in the drawing permits the inference that the passageway has any material in it, let

  alone that it is at least 50% free of magnetic material. This dearth of factual

  support is underscored by Volterra’s own admission (in the drawing) that the

  second winding is not visible and allegedly “behind [a] first winding” in the

  annotated drawing. Id. ¶70. Volterra cannot allege that the area between windings

  is “50% free of magnetic material,” as claimed, when it is not even able to identify




                                            16
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 22 of 33 PageID #: 3118




  the alleged second winding or the area between the first and second windings.

        For claims 12 and 23 of the ’955 patent, Volterra’s annotated drawing also

  fails to provide enough detail to allege the 48V-1V includes a “separation distance

  [between the first and second windings throughout the passageway] greater than

  the height of the passageway.” Volterra relies entirely on the following statement:




                 Reproduced from SAC ¶70 (highlighted circle added)


  “the layout describes outputting 600A of current, and the ability to achieve this

  high current from the design demonstrated in the layout indicates that the

  separation distance is greater than the height of the passageway shown.” Id. ¶¶70,

  100. While the layout includes a subtitle (“10 Phases for 600A”), nothing about

  that phrase indicates that the alleged “separation distance [between the first and

  second windings throughout the passageway is] greater than the height of the

  passageway.”

        Moreover, Volterra admits it has no factual support for this limitation by


                                           17
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 23 of 33 PageID #: 3119




  indicating that the linear separation distance is allegedly “into [the] page.” Id. No

  separation distance is depicted that is discernable or measurable from the annotated

  drawing and no additional information is provided in the cited YouTube videos.

  Therefore, Volterra’s conclusory statement and speculative annotations provide no

  factual support that the 48V-1V meets this limitation.

        For claim 23 of the ’955 patent, Volterra’s annotated drawings also fail to

  provide enough detail to allege that the 48V-1V includes a “first winding . . .

  contacting the third planar surface,” and a “second winding . . . contacting the

  fourth planar surface.” Id. ¶¶96-97.




                                           18
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 24 of 33 PageID #: 3120




        First, it is unclear what Volterra is pointing to as the claimed first and second

  winding as well as the claimed first, second, third, and fourth planar surfaces.

  Id. ¶¶95-97. As shown in the highlighted circles in the drawings above and below,

  all of Volterra’s annotations appear to point to the same area of the drawing. Id.




              Reproduced from SAC ¶95 (highlighted circles added)

        Second, the drawing does not provide support for a winding “contacting” a

  third or fourth planar surface. As shown in the figures above, Volterra admits that

  the fourth planar surface and the second winding are not even depicted in the

  drawing because they are allegedly “behind [the] third planar surface” and “behind

  [a] first winding,” respectively. Id. ¶¶95, 97. Because one of the claimed surfaces

  and one of windings cannot even be seen in the drawing, the drawing cannot in any

  way show how that winding is allegedly contacted by that surface.



                                           19
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 25 of 33 PageID #: 3121




        To analogize, if the drawing was a map, the fourth planar surface was a road,

  and the second winding was a building, Volterra is essentially saying that the

  drawing provides support for the notion that one of the buildings (i.e., the second

  winding) contacts one of the roads (i.e., the fourth planar surface) even though

  neither the road nor the building are shown in the map. Volterra’s allegations are

  untethered to sufficient factual support.

        Dependent claim 17 and the other asserted dependent claims should be

  dismissed at least for the reason that there is insufficient factual support for the

  independent claim from which they depend.

        B.     Volterra’s Indirect Infringement Allegations Should Be Dismissed
        The Court should dismiss Volterra’s indirect infringement allegations for

  three independent reasons. First, Volterra’s indirect infringement claims fail

  because the underlying allegation of direct infringement is insufficiently pleaded.

  Second, the SAC fails to adequately allege pre-suit knowledge of the Asserted

  Patents. Third, the SAC fails to adequately allege the additional elements required

  for inducement and contributory infringement. In particular, the SAC fails to

  adequately plead MPS’s specific intent to cause infringement required for

  inducement. And regarding contributory infringement, the SAC fails to adequately

  plead knowledge that MPS’s components are especially adapted for use in an

  infringement and are not suitable for substantial non-infringing use.


                                              20
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 26 of 33 PageID #: 3122




               1.     Volterra fails to sufficiently allege an underlying act of
                      direct infringement to support indirect infringement.

        Because Volterra has failed to adequately plead the requisite underlying act

  of direct infringement, its indirect infringement allegations necessarily fail.

        In addition to Volterra’s failure to plead certain structural and operational

  elements (supra Section V.A), the underlying direct infringement allegations are

  deficient for a second independent reason—Volterra fails to adequately allege the

  existence of any third party that directly infringes the Asserted Patents.

        At best, the SAC identifies a hypothetical group of individuals who attended

  the 2019 trade show and received promotional materials about the 48V-1V Power

  Solution. But identifying a “general group of possible direct infringers” is not

  enough. Varian Med. Sys., Inc. v. Elekta AB, 2016 WL 3748772, at *4 (D. Del.

  July 12, 2016). A claim of indirect infringement cannot survive a motion to

  dismiss where there is no allegation that “any of this group of possible direct

  infringers ever actually purchased the [Accused Product]” or any “suggest[ion] of

  some other scenario in which these third parties in fact have used the accused

  product in an infringing way.” Id. (emphases added); see also Execware, LLC v.

  Staples, Inc., 2012 WL 6138340, *3 (D. Del. Dec. 10, 2012) (insufficient to allege

  that Staples merely “offer[ed] to its customer use of its software; must allege that

  “Staples’ customers actually used the accused software” (emphases added)).




                                            21
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 27 of 33 PageID #: 3123




  Absent such support, all of Volterra’s allegations relating to the use, sale, offer for

  sale, and importation of the “Accused Product” are insufficient.

         Volterra’s other allegations about encouraging “customers” to use two MPS

  controllers that support a “Couple Inductor mode” are even weaker. Id. ¶¶24(b-c),

  46(b-c), 64(b-c). These controllers are not Accused Products. Nor does Volterra

  allege that either of these controllers infringe the Asserted Patents in any way.

  Thus, even assuming that MPS encourages customers to use these controllers,

  those customers cannot be alleged to directly infringe.

                2.    Volterra fails to sufficiently plead pre-suit knowledge of the
                      Asserted Patents
         Volterra’s indirect infringement claims should be dismissed for a second

  reason. Volterra fails to sufficiently allege that MPS had the requisite knowledge

  of the Asserted Patents. The SAC alleges that this requirement is satisfied by the

  filing of the original Complaint or vague, generalized allegations regarding pre-suit

  knowledge of Volterra’s patent portfolio. Neither of those allegations are

  sufficient.

         As the Court acknowledged during the scheduling conference, the complaint

  cannot be the sole source of actionable knowledge required for indirect

  infringement. Ex. A at 22:6-23:18; VLSI Tech., 2019 WL 1349468, at *2.

         Volterra’s additional allegations of knowledge are also deficient. First, none

  of these allegations, except one, relate to any specific Asserted Patents. The SAC


                                            22
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 28 of 33 PageID #: 3124




  alleges that MPS was aware that Volterra had a “patent portfolio related to coupled

  inductor based voltage converters.” Id. ¶¶23(a-c), 45(a-c), 63(a-c). This

  generalized knowledge of a broad category of Volterra’s patents is not enough.

  See Midwest Energy Emissions Corp. v. Vistra Energy Corp., 2020 WL 3316056,

  at *7 (D. Del. June 18, 2020) (generalized allegations of knowledge of a patent

  portfolio insufficient to support knowledge of specifically asserted patents required

  to plead indirect infringement).

        Second, the only allegation of pre-suit knowledge that specifically identifies

  an Asserted Patent is too tenuous and speculative. The citation to the ’986 patent

  in Dr. Zhou’s dissertation is too far removed to plausibly impute actual knowledge

  of the ’986 patent to MPS for purposes of indirect infringement. First, the citation

  is buried in a list of 135 other citations. See EON Corp. IP Holdings LLC v. FLO

  TV Inc., 802 F. Supp. 2d 527, 533–34 (D. Del. 2011) (insufficient pleading of

  “knowledge” where the asserted patent was cited as “one of fourteen” and “one of

  ninety-eight” patents cited in defendants’ license agreement involving non-asserted

  patents). Second, even if Dr. Zhou knew about the ’986 patent as part of his

  graduate school work, that knowledge cannot be imputed to MPS. See ReefEdge

  Networks, LLC v. Juniper Networks, Inc., 29 F. Supp. 3d 455, 458–59 (D. Del.

  2014) (insufficient pleading of pre-suit knowledge of the patents-in suit for

  purposes of inducement where plaintiff “makes no specific allegations linking the


                                           23
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 29 of 33 PageID #: 3125




  knowledge [defendant’s employee] may have acquired from her work at [third

  party corporation] to her work at [defendant corporation]”). Third, even if Dr.

  Zhou’s awareness of the ’986 patent could be imputed to MPS when he joined in

  2006, Volterra alleges no facts supporting how this knowledge would not have

  gone stale by the time the alleged infringing conduct commenced 14 years later

  (e.g., demonstration of the accused 48V-1V at the 2019 trade show). There are

  simply too many steps that need to be linked for a court to infer that knowledge is

  met. See EON, 802 F. Supp. 2d at 533–34; Fluidigm Corp. v. IONpath, Inc., 2020

  WL 408988, at *3 (N.D. Cal. Jan. 24, 2020) (awareness of a relative of two

  asserted patents eight years before issuance of asserted patents weighed against

  finding sufficient pleading of pre-suit knowledge).

        The citations in Mr. Dong’s dissertation are even weaker. Those citations

  are not of the Asserted Patents, but rather papers published by a named inventor of

  the Asserted Patents.

               3.    Volterra fails to sufficiently plead other elements required
                     for inducement and contributory infringement

        Volterra’s indirect infringement claims should be dismissed for a third

  reason – the SAC fails to plead the requisite specific intent or to show that MPS

  knew the components of the 48V-1V were especially adapted for infringement.

        Volterra’s inducement claim fails because the SAC does not sufficiently

  plead that MPS had “specific intent” to cause any third parties to infringe. First,


                                           24
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 30 of 33 PageID #: 3126




  though the SAC alleges general “coordinat[ion]” between MPS and suppliers to

  manufacture coupled inductors allegedly included in the Accused Products,

  Volterra alleges no specific facts about MPS’s role in this allegedly coordinated

  effort, much less whether it was MPS who provided information about any

  allegedly infringing design. D.I. 74 ¶¶24(d), 46(d), 64(d); E.I. Du Pont de

  Nemours & Co. v. Heraeus Holding GmbH, 2012 WL 4511258, at *7 (D. Del.

  Sept. 28, 2012) (specific intent to induce infringement insufficiently pleaded where

  complaint lacked factual allegations about “the nature of the relationship between

  Defendants and their customers.”). Second, though the SAC also alleges facts

  about MPS’s instructions to operate two controllers in a “Coupled Inductor mode,”

  these facts are not enough to satisfy specific intent to cause infringement because,

  as discussed, there are no allegations that these two controllers infringe the

  Asserted Patents. Id. (finding insufficient intent to induce infringement where

  complaint failed to allege “how the sale of Defendants’ products relates to the

  patented method referenced in the [Asserted Patent]”).

        Volterra’s contributory infringement claim fails because the SAC does not

  allege any facts that MPS knew that its components (e.g., MP2888A, MP2965)

  were “especially adapted for use in an infringement and not suitable for substantial

  non-infringing use.” Even assuming that these controllers are capable of operating

  in “Couple Inductor mode,” Volterra’s “mere allegation” that the two controllers


                                            25
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 31 of 33 PageID #: 3127




  “may be used to infringe is not sufficient to allow a reasonable inference that” it

  has “no substantial noninfringing uses.” Pragmatus AV, LLC v. Yahoo! Inc., 2012

  WL 6044793, at *16 (D. Del. Nov. 13, 2012) (emphasis in original). Indeed,

  Volterra’s own allegations undermine any such inference. As reproduced below,

  the SAC itself makes clear that couple inductor mode can be both enabled and

  disabled.




  Id. ¶24(b) (emphases added). Equal capability of operating in allegedly infringing

  and non-infringing modes is not enough to allow a Court to reasonably infer that

  the controllers are not suitable for substantial non-infringing use.


                                           26
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 32 of 33 PageID #: 3128




    VI.    CONCLUSION
          The SAC should be dismissed. Because Volterra’s direct infringement

  claims fail, its indirect infringement claims must fall too. But even assuming the

  direct infringement claims survive, the indirect infringement claims should still be

  dismissed for the three additional independent grounds discussed above.



                                                /s/ Nathan R. Hoeschen
   OF COUNSEL:                                  Karen E. Keller (No. 4489)
   Bob Steinberg                                Andrew E. Russell (No. 5382)
   Matthew J. Moore                             Nathan R. Hoeschen (No. 6232)
   LATHAM & WATKINS LLP                         SHAW KELLER LLP
   555 Eleventh Street, NW, Suite 1000          I.M. Pei Building
   Washington, DC 20004                         1105 North Market Street, 12th Floor
   (202) 637-2200                               Wilmington, DE 19801
   bob.steinberg@lw.com                         (302) 298-0700
   matthew.moore@lw.com                         kkeller@shawkeller.com
                                                arussell@shawkeller.com
   Lionel M. Lavenue                            nhoeschen@shawkeller.com
   FINNEGAN, HENDERSON, FARABOW,                Attorneys for Defendant
   GARRETT & DUNNER, LLP
   1875 Explorer Street
   Suite 800
   Reston, VA 20190-6023
   (571) 203-2750

   R. Benjamin Cassady
   FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
   901 New York Avenue, NW
   Washington, DC 20001-4413
   (202) 408-4000

   Dated: October 9, 2020



                                           27
Case 1:19-cv-02240-CFC-SRF Document 84 Filed 10/09/20 Page 33 of 33 PageID #: 3129




         CERTIFICATE OF COMPLIANCE WITH STANDING ORDER
                       REGARDING BRIEFING

         Pursuant to the November 6, 2019 Standing Order Regarding Briefing in

   All Cases, I certify that the font of this brief is Times New Roman, the type is

   14-point, and the total word count is 4,814 words as calculated by the word-

   processing system used to prepare the filing.




                                                /s/ Nathan R. Hoeschen
                                                Karen E. Keller (No. 4489)
                                                Andrew E. Russell (No. 5382)
                                                Nathan R. Hoeschen (No. 6232)
                                                SHAW KELLER LLP
                                                I.M. Pei Building
                                                1105 North Market Street, 12th Floor
                                                Wilmington, DE 19801
                                                (302) 298-0700
                                                kkeller@shawkeller.com
                                                arussell@shawkeller.com
                                                nhoeschen@shawkeller.com
                                                Attorneys for Defendant
  Dated: October 9, 2020
